By Judge Melvin R. Hughes, Jr.
After the argument last week on defendant’s Motion To Transfer Venue, the court took the matter under advisement.
The accident which is the subject of this case occurred in Henrico County. The defendant lives in Chesterfield County, works for the Henrico County public schools at a school in Henrico County, pays tolls three times each week to the Richmond Metropolitan Authority travelling through Richmond, and visits the dentist in Richmond twice each year for the last five years.
The court holds that a sufficient basis for venue exists in that the defendant regularly conducts business or affairs by regularly visiting his dentist in Richmond at the stated intervals under § 8.01-262(3). The motion therefore is denied.